Citation Nr: 0428812	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  04-06 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating, greater than 
20 percent, for degenerative changes C5-6, residuals of 
injury to cervical spine.  

2.  Entitlement to an initial disability rating, greater than 
10 percent, for posttraumatic muscle tension headaches.  


REPRESENTATION

Appellant represented by:	Anthony W. Skidmore, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1976.  She also had service with the Louisiana Air 
National Guard from May 26, 1987 to June 9, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

This case was previously before the Board.  In August 2002, 
the Board granted service connection for residuals of an 
injury to the cervical spine, and headaches.  

Thereafter, the RO assigned a 10 percent disability rating 
for the veteran's cervical spine disability, and a 
noncompensable rating for the headache disability, effective 
September 9, 1997.  During the pendency of the appeal, in 
November 2003, the cervical spine disability was increased to 
20 percent disabling, effective September 9, 1997, and the 
headache disability was assigned a 10 percent disability 
rating, effective September 9, 1997.  

In May 2004, the veteran presented personal testimony, before 
the undersigned Veterans Law Judge, during a travel Board 
hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

On May 3, 2004, the appellant and her attorney appeared and 
presented testimony before the undersigned Veterans' Law 
Judge at a hearing held at the VARO in New Orleans, 
Louisiana.  At the time, it was maintained that the record 
was incomplete, and the veteran requested, and was granted, 
the opportunity to submit additional documents.  In June 2004 
and again in July 2004, documents were received from the 
veteran and associated with the claims folder.  However, she 
did not provide a written waiver allowing the Board to review 
the newly submitted records without the benefit of initial RO 
review (see 38 C.F.R. § 20.1304 (2003)).  These records and 
the entire claims folder must be returned to the RO for their 
consideration and review prior to any Board action.  

During a November 2003 VA neurological examination, the 
neurologist noted that the veteran had restriction of motion 
of the cervical spine, with spasm.  The restriction was not 
described in degrees by the examiner.  This is in contrast to 
the findings of the September 2003 VA medical examination 
that found no limitation of motion.  This should be resolved.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be performed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
her of which portion of the information 
and evidence is to be provided by the 
veteran and which part, if any, VA will 
attempt to obtain on behalf of the 
veteran.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA which have treated the 
veteran for her claimed disabilities and 
which have not already been made a part 
of the record.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder, 
including all records from the VAMC in 
New Orleans, dated April 2004 to the 
present.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that she be allowed an opportunity to 
obtain those records for submission to 
VA.  

3.  The RO should schedule the veteran 
for a VA orthopedic/neurological 
examination to assess the severity of 
her cervical spine and headache 
disorders.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner's report 
should provide all current complaints, 
symptoms, clinical findings, 
manifestations, and diagnoses referable 
to the veteran's cervical spine and 
headache disorders.  All findings, 
including range of motion studies, 
should be reported in detail.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examiner should comment on functional 
loss due to pain and functional loss due 
to weakness, fatigability, 
incoordination or pain on movement of 
the joint. It should also be indicated 
whether there is limitation of motion 
due to pain on use, including use during 
flare-ups.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on her claim.  

5.  The RO must review the claims file, 
including the newly submitted evidence, 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



